DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are pending in this Office Action.
Claim(s) 1, 7-9, 13, 15, and 20 are amended.

Response to Arguments
Applicant's arguments filed on 07/27/2022 with respect to the rejections of claims 1-20 under 35 USC 103, in light of amended claims 1, 7-9, 13, 15, and 20, have been fully considered but they are moot in light of the new ground(s) of rejection.

Claim Objections
Claims 9-20 objected to because of the following informalities:  
Claim 9 contains the grammatical or typographical error “real-time or historical performance bit interleaved parity, G-PON encapsulation method, and burst errors”, in lines 11-12. The Examiner suggests amending this to read “real-time or historical 
Claims 10-14 depend from claim 9 and are therefore objected to for the same reason(s) as indicated above. 
Claim 15 contains the grammatical or typographical error “real-time or historical performance bit interleaved parity, G-PON encapsulation method, and burst errors”, in lines 12-13. The Examiner suggests amending this to read “real-time or historical 
Claims 16-20 depend from claim 15 and are therefore objected to for the same reason(s) as indicated above. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, claim 5 recites the limitation “wherein the one or more performance metrics for the optical signals are optical performance metrics selected from the group consisting of optical signal levels, optical transmission power, and optical transmission errors”. However, claim 1 (from which claim 5 depends) has been amended to recite “a plurality of performance metrics, including bit interleaved parity, G-PON encapsulation method, and burst errors”. Applicant is reminded that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (see MPEP 2111.03). Thus, the language of claim 5 excludes the elements that have already been recited in claim 1 (i.e. bit interleaved parity, G-PON encapsulation method, and burst errors). As such, the scope encompassed by the claimed “performance metrics” as defined in claim 5 is unclear.
Regarding Claim 12, claim 12 recites the limitation “wherein one or more of the plurality of performance metrics are optical performance metrics selected from the group consisting of optical signal levels, optical transmission power, and optical transmission errors”. However, claim 9 (from which claim 12 depends) has been amended to recite “a plurality of performance metrics, including bit interleaved parity, G-PON encapsulation method, and burst errors”. Applicant is reminded that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (see MPEP 2111.03). Thus, the language of claim 12 excludes the elements that have already been recited in claim 12 (i.e. bit interleaved parity, G-PON encapsulation method, and burst errors). As such, the scope encompassed by the claimed “performance metrics” as defined in claim 12 is unclear.
Regarding Claim 19, claim 19 recites the limitation “wherein one or more of the plurality of performance metrics are optical performance metrics selected from the group consisting of optical signal levels, optical transmission power, and optical transmission errors”. However, claim 15 (from which claim 19 depends) has been amended to recite “a plurality of performance metrics, including bit interleaved parity, G-PON encapsulation method, and burst errors”. Applicant is reminded that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (see MPEP 2111.03). Thus, the language of claim 19 excludes the elements that have already been recited in claim 19 (i.e. bit interleaved parity, G-PON encapsulation method, and burst errors). As such, the scope encompassed by the claimed “performance metrics” as defined in claim 19 is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compann et al. US 2014/0281737 A1 (hereinafter Compann) in view of Liu et al. US 2009/0016713 A1 (hereinafter Liu) and Eddleston et al. US 2016/0066073 A1 (hereinafter Eddleston).
Regarding Claim 1, Compann teaches a diagnostic device for a network (Abst.; 905, Fig. 9A and 9B) comprising a network segment (service provider section, Fig. 6A; Fig. 9A and 9B) and a customer premises segment (customer premises section, Fig. 6A; Fig. 9A and 9B), the diagnostic device comprising: one or more communication interfaces that connect to the network (communication interfaces 942 and 944; Par. 106 -124); one or more diagnostic modules (946, 948, 950, 952, 954, 958, 960, Fig. 98) that capture, via the one or more communication interfaces, a plurality of performance metrics for communication signals between network devices on the network segment, customer premises equipment on the customer premises segment, or both (the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.; Par. 106-124; collects diagnostic information of both service provider devices and custom devices via communication interfaces 942 and 946); one or more storage devices that store the plurality of performance metrics (956 and 964, Fig. 9B; Par. 106-124; A broadband diagnostics system provides the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.); one or more interactive user interfaces that display at least a subset of the plurality of performance metrics comprising one or more real-time or historical performance metrics for the optical signals (910, 915, and 920, Fig. 9A and 9B; displays current and/or historical diagnostic data, Par. 106-124; Abst.); and one or more external displays that present the one or more interactive user interfaces (the user interface screens of a tester's client devices 910, 915, 920, Fig. 9A and 9B; Par. 106-124).
Compann does not teach that the diagnostic device is an optical diagnostic device; wherein one or more of the communication signals are optical signals. However, Liu teaches that in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals in order to diagnose problems and perform trouble shooting in the optical network (Abst.; Par. 2-20; Par. 22-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Compann such that the invention of Compann is applied to a fiber optic network, wherein the diagnostic device is an optical diagnostic device; and wherein one or more of the communication signals are optical signals, because in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals, in order to diagnose problems and perform trouble shooting in the optical network (the intended purpose of Compann also being to diagnose problems and perform trouble shooting in a network).
Lastly, Compann as modified by Liu does not teach the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors. However, Eddleston teaches an optical diagnostic device for a network (Abst. Par. 109-112; Fig. 7), wherein the diagnostic device is concerned with performance metrics including bit interleaved parity (parity data (e.g., bit interleaved parity data), Par. 70), G-PON encapsulation method (encapsulated representation of the physical layer data is input to the diagnostic device, the encapsulation including a G-PON encapsulation method, Abst.; Par. 5-8; Par. 54; such as GPON encapsulation method (GEM) frames, Par. 66; Par. 79; Par. 111), and burst errors (parity errors (e.g., BIP8 errors), rogue events, data indicated by the data (e.g., specific PLOAM messages, addresses), signal detect, manual, and performance issues, all associated with ONU bursts [i.e. “burst errors”], Par. 93-94), because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network (Par. 24-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu such that the plurality of performance metrics include bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics includes bit interleaved parity, G-PON encapsulation method, and burst errors, because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network.
Regarding Claim 2, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1, wherein the one or more interactive user interfaces are both locally and remotely accessible (Compann, the broadband diagnostics system 905 can be accessed either locally or remotely through wired or wireless connections by personal or desktop computers 910, tablets or pads 915, smartphones 920 and other devices capable of wired or wireless communications, Par. 104).
Regarding Claim 3, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1, wherein the one or more interactive user interfaces display the at least a subset of the plurality of performance metrics in graphical form (Compann, Fig. 1A to 8B; the user interface screens described with reference to FIGS. 1A-8B may be presented to a tester's client devices 910, 915, 920, Par.109; Par. 53 - 103).
Regarding Claim 4, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1, wherein the plurality of performance metrics are accessible via a plurality of distinct communication protocols (Compann, diagnostic information accessible via different user inputs and commands via software programs on tester's client devices 910, 915, 920 [i.e. communication protocols], Par. 53 - 103; Par. 106-124).
Regarding Claim 5, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1, wherein the one or more performance metrics for the optical signals are optical performance metrics selected from the group consisting of optical signal levels (levels for the customer's modem(s), signal to noise ratio, up and downstream level detection, Par. 13; signal levels, Par. 58; Par. 61-78), optical transmission power (upstream transmit power, Par. 71; Par. 74; Par. 94; Par. 96), and optical transmission errors (identifying failure and trouble mechanisms, Par. 7; performance issues (like performance degradation), Par. 97; Par. 101) (the network and associated signals being optical, per the proposed modification of the rejection of claim 1; see Liu, Abst.; Par. 2-20; Par. 22-24).
Regarding Claim 7, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 1.
Compann does not specifically teach wherein the one or more communication interfaces are optical communication interfaces. However, Compann does teach that the one or more communication interfaces directly interface with the communication network (comminucation interfaces 944 and 942 in direct communication with network 935, Fig. 9B; Par. 106-124). Additionally, Liu teaches an optical diagnostic device for an optical network (diagnostic ONT 300, Fig. 3; Par. 5) including an optical communication interface for directly interfacing with the optical network (PON MAC 322 and optical triplexer 326 for interfacing with PON 328, Fig. 3), because this provides the required connection interface for interfacing with a PON.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston such that the one or more communication interfaces are optical communication interfaces, because Compann does teach that the one or more communication interfaces directly interface with the communication network, and because including optical interfaces provides the required connection interface for interfacing with a PON, as would be required per the proposed modification discussed in the rejection of Claim 1. 
Regarding Claim 9, Compann teaches a diagnostic device for a network (Abst.; 905, Fig. 9A and 9B)  comprising a network segment (service provider section, Fig. 6A; Fig. 9A and 9B) and a customer premises segment (customer premises section, Fig. 6A; Fig. 9A and 9B), the diagnostic device comprising: one or more communication interfaces that connect to the network (communication interfaces 942 and 944; Par. 106 -124); one or more diagnostic modules (946, 948, 950, 952, 954, 958, 960, Fig. 98) that capture, via the one or more communication interfaces, a plurality of performance metrics for communication signals in the network segment and the customer premises segment (the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.; Par. 106-124; collects diagnostic information of both service provider devices and custom devices via communication interfaces 942 and 946; receives both wired and wireless signals [i.e. “a plurality of protocols”]); one or more storage devices that store the plurality of performance metrics (956 and 964, Fig. 9B; Par. 106-124; A broadband diagnostics system provides the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.); one or more interactive user interfaces that display at least a subset of the plurality of performance metrics, wherein the at least a subset of the plurality of performance metrics comprise real-time or historical performance metrics (910, 915, and 920, Fig. 9A and 9B; displays current and/or historical diagnostic data, Par. 106-124; Abst.); and one or more external displays that present the one or more interactive user interfaces (the user interface screens of a tester's client devices 910, 915, 920, Fig. 9A and 9B; Par. 106-124).
Compann does not teach that the network is an optical network; wherein the signals are optical communication signals. However, Liu teaches that in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals in order to diagnose problems and perform trouble shooting in the optical network (Abst.; Par. 2-20; Par. 22-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Compann such that the network is an optical network; wherein the signals are optical communication signals, because in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals, in order to diagnose problems and perform trouble shooting in the optical network (the intended purpose of Compann also being to diagnose problems and perform trouble shooting in a network).
Lastly, Compann as modified by Liu does not teach the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors. However, Eddleston teaches an optical diagnostic device for a network (Abst. Par. 109-112; Fig. 7), wherein the diagnostic device is concerned with performance metrics including bit interleaved parity (parity data (e.g., bit interleaved parity data), Par. 70), G-PON encapsulation method (encapsulated representation of the physical layer data is input to the diagnostic device, the encapsulation including a G-PON encapsulation method, Abst.; Par. 5-8; Par. 54; such as GPON encapsulation method (GEM) frames, Par. 66; Par. 79; Par. 111), and burst errors (parity errors (e.g., BIP8 errors), rogue events, data indicated by the data (e.g., specific PLOAM messages, addresses), signal detect, manual, and performance issues, all associated with ONU bursts [i.e. “burst errors”], Par. 93-94), because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network (Par. 24-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu such that the plurality of performance metrics include bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics includes bit interleaved parity, G-PON encapsulation method, and burst errors, because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network.
Regarding Claim 10, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 9, wherein the one or more interactive user interfaces display the plurality of performance metrics in graphical form (Compann, Fig. 1A to 8B; the user interface screens described with reference to FIGS. 1A-8B may be presented to a tester's client devices 910, 915, 920, Par.109; Par. 53 - 103).
Regarding Claim 11, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 9, wherein the plurality of performance metrics are accessible via a plurality of distinct communication protocols (Compann, diagnostic information accessible via different user inputs and commands via software programs on tester's client devices 910, 915, 920 [i.e. communication protocols], Par. 53 - 103; Par. 106-124).
Regarding Claim 12, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 9, wherein one or more of the plurality of performance metrics are optical performance metrics selected from the group consisting of optical signal levels (levels for the customer's modem(s), signal to noise ratio, up and downstream level detection, Par. 13; signal levels, Par. 58; Par. 61-78), optical transmission power (upstream transmit power, Par. 71; Par. 74; Par. 94; Par. 96), and optical transmission errors (identifying failure and trouble mechanisms, Par. 7; performance issues (like performance degradation), Par. 97; Par. 101) (the network and associated signals being optical, per the proposed modification of the rejection of claim 1; see Liu, Abst.; Par. 2-20; Par. 22-24).
Regarding Claim 14, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 9.
Compann does not specifically teach wherein the one or more communication interfaces are optical communication interfaces. However, Compann does teach that the one or more communication interfaces directly interface with the communication network (comminucation interfaces 944 and 942 in direct communication with network 935, Fig. 9B; Par. 106-124). Additionally, Liu teaches an optical diagnostic device for an optical network (diagnostic ONT 300, Fig. 3; Par. 5) including an optical communication interface for directly interfacing with the optical network (PON MAC 322 and optical triplexer 326 for interfacing with PON 328, Fig. 3), because this provides the required connection interface for interfacing with a PON.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston such that the one or more communication interfaces are optical communication interfaces, because Compann does teach that the one or more communication interfaces directly interface with the communication network, and because including optical interfaces provides the required connection interface for interfacing with a PON, as would be required per the proposed modification discussed in the rejection of Claim 1.
Regarding Claim 15, Compann teaches a method for diagnosing a network (Abst.; 905, Fig. 9A and 9B) comprising a network segment (service provider section, Fig. 6A; Fig. 9A and 9B) and a customer premises segment (customer premises section, Fig. 6A; Fig. 9A and 9B), the method comprising: connecting to the network segment and the customer premises segment of the network via one or more communication interfaces (communication interfaces 942 and 944; Par. 106 -124); capturing, via the one or more communication interfaces, a plurality of performance metrics for signals in the network segment, the customer premises segment, or both (the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.; Par. 106-124; collects diagnostic information of both service provider devices and custom devices via communication interfaces 942 and 946; receives both wired and wireless signals [i.e. “a plurality of protocols”]; cable, xDSL, or DOCSIS [i.e. “a plurality of protocols”]); storing the plurality of performance metrics on one or more storage devices (956 and 964, Fig. 9B; Par. 106-124; A broadband diagnostics system provides the capability to collect, store and recall historical data for the purpose of comparing to current and existing network elements and conditions, Abst.); providing one or more interactive user interfaces that display at least a subset of the plurality of performance metrics, wherein the at least a subset of the plurality of performance metrics comprise real-time or historical performance metrics (910, 915, and 920, Fig. 9A and 9B; displays current and/or historical diagnostic data, Par. 106-124; Abst.); and presenting the one or more interactive user interfaces via one or more external displays (the user interface screens of a tester's client devices 910, 915, 920, Fig. 9A and 9B; Par. 106-124).
Compann does not teach that the network is an optical network; wherein the signals are optical communication signals. However, Liu teaches that in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals in order to diagnose problems and perform trouble shooting in the optical network (Abst.; Par. 2-20; Par. 22-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Compann such that the network is an optical network; wherein the signals are optical communication signals, because in the field of networking, there is a growing demand in the industry to find a solution to transmit voice, data, or video from a headend to a subscriber's premises through a fiber optic network all the way into an individual home or business, wherein such networks transmit data using  optical signals, and it is desirable to perform such diagnostic testing on such fiber optic networks, using an optical diagnostic device to monitor optical signals, in order to diagnose problems and perform trouble shooting in the optical network (the intended purpose of Compann also being to diagnose problems and perform trouble shooting in a network).
Lastly, Compann as modified by Liu does not teach the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics including bit interleaved parity, G-PON encapsulation method, and burst errors. However, Eddleston teaches an optical diagnostic device for a network (Abst. Par. 109-112; Fig. 7), wherein the diagnostic device is concerned with performance metrics including bit interleaved parity (parity data (e.g., bit interleaved parity data), Par. 70), G-PON encapsulation method (encapsulated representation of the physical layer data is input to the diagnostic device, the encapsulation including a G-PON encapsulation method, Abst.; Par. 5-8; Par. 54; such as GPON encapsulation method (GEM) frames, Par. 66; Par. 79; Par. 111), and burst errors (parity errors (e.g., BIP8 errors), rogue events, data indicated by the data (e.g., specific PLOAM messages, addresses), signal detect, manual, and performance issues, all associated with ONU bursts [i.e. “burst errors”], Par. 93-94), because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network (Par. 24-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu such that the plurality of performance metrics include bit interleaved parity, G-PON encapsulation method, and burst errors, the at least a subset of the plurality of performance metrics includes bit interleaved parity, G-PON encapsulation method, and burst errors, because this allows physical layer data of the optical network to be captured for analysis without requiring the attachment of an additional device to the optical network.
Regarding Claim 16, Compann as modified by Liu and Eddleston teaches the method of claim 15, wherein the one or more interactive user interfaces are both locally and remotely accessible (Compann, the broadband diagnostics system 905 can be accessed either locally or remotely through wired or wireless connections by personal or desktop computers 910, tablets or pads 915, smartphones 920 and other devices capable of wired or wireless communications, Par. 104).
Regarding Claim 17, Compann as modified by Liu and Eddleston teaches the method of claim 15, wherein the one or more interactive user interfaces display the plurality of performance metrics in graphical form (Compann, Fig. 1A to 8B; the user interface screens described with reference to FIGS. 1A-8B may be presented to a tester's client devices 910, 915, 920, Par.109; Par. 53 - 103). 
Regarding Claim 18, Compann as modified by Liu and Eddleston teaches the method of claim 15, wherein the plurality of performance metrics are accessible via a plurality of distinct communication protocols (Compann, diagnostic information accessible via different user inputs and commands via software programs on tester's client devices 910, 915, 920 [i.e. communication protocols], Par. 53 - 103; Par. 106-124).
Regarding Claim 19, Compann as modified by Liu and Eddleston teaches the method of claim 15, wherein one or more of the plurality of performance metrics are optical performance metrics selected from the group consisting of optical signal levels (levels for the customer's modem(s), signal to noise ratio, up and downstream level detection, Par. 13; signal levels, Par. 58; Par. 61-78), optical transmission power (upstream transmit power, Par. 71; Par. 74; Par. 94; Par. 96), and optical transmission errors (identifying failure and trouble mechanisms, Par. 7; performance issues (like performance degradation), Par. 97; Par. 101) (the network and associated signals being optical, per the proposed modification of the rejection of claim 1; see Liu, Abst.; Par. 2-20; Par. 22-24).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compann as modified by Liu and Eddleston, and further in view of Gorecha et al. US 2013/0151893 A1 (hereinafter Gorecha).
Regarding Claim 6, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1.
Compann does not specifically teach wherein the one or more communication interfaces transmit one or more configurations to configure the network devices, the customer premises equipment, or both. However, Compann does teach that a desired functionality of the invention is to allow a tester to resolve issues with the network devices, the customer premises equipment, or both (allow a tester to isolate, identify and ultimately resolve network trouble, Par. 13; Par. 116; Par. 120), specifically, issues involving network configuration (quickly and easily identify the type of equipment deployed at the customer premise to enable rapid trouble isolation and network configuration analysis, Par. 115), and that commands from the tester are transmitter to network devices and customer premises devices through communications interfaces 942 and 944 (In typical operation, the tester would initiate a command through a client device 910, 915 or 920. The command would be routed through the communications interface(s) 942 or 944, Par. 117; In operation, commands may be generated at any of the client devices 910, 915, 920 and sent to the broadband diagnostics system 905. These commands would then be sent from the broadband diagnostics system 905 through a network 935 to the customer's equipment 940, Par. 105). Additionally, Gorecha teaches a network diagnostic device capable of transmitting configurations commands to configure the network devices, the customer premises equipment, or both (recovery from technical issues experienced by CPE devices, Par. 12; Par. 14; Par. 23; directing CPE subsystem 106 to restart a process, reboot a CPE device, reset a connection, and/or perform any other operation to attempt to recover from a technical issue… In this or a similar manner, technical support subsystem 104 may remotely control and/or assist CPE subsystem 104 to recover from a technical issue experienced by CPE subsystem 106, Par. 36-40), because this allows a diagnostic device to perform remote-recovery operations, allowing recovery from diagnosed technical issues with little or no interaction from a user, minimizing technical support calls (Par. 12; Par. 14; Par. 23; Par. 36-40). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston such that the one or more communication interfaces transmit one or more configurations to configure the network devices, the customer premises equipment, or both, because Compann teaches that a desired functionality of the invention is to allow a tester to resolve issues with the network devices, the customer premises equipment, or both, specifically, issues involving network configuration, and that commands from the tester are transmitter to network devices and customer premises devices through communications interfaces 942 and 944, and because such a modification would allow a diagnostic device to perform remote-recovery operations, allowing recovery from diagnosed technical issues with little or no interaction from a user, minimizing technical support calls.

Claims 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compann as modified by Liu and Eddleston, and further in view of Walker US 2014/0363168 A1 (hereinafter Walker).
Regarding Claim 8, Compann as modified by Liu and Eddleston teaches the optical diagnostic device of claim 1.
Compann does not specifically teach a global positioning system module that provides a location of the network devices and the customer premises equipment. However, Compann does teach that the diagnostic device provides a location of the network devices and the customer premises equipment (each network element, and their associated geographic location, Par. 13; Par. 52; Par. 101). Additionally, Walker teaches a communication system (Abst.; Fig. 1) wherein communication devices are provided with a GPS module that provides a location of the devices (each of the electronic device 100 and the target device 110 are configured to obtain their (absolute) location, such as by use of GPS or other similar navigation systems, Par. 18; Par. 29; Par. 36), because this allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location (Par. 18; Par. 29; Par. 36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston to include  a global positioning system module that provides a location of the network devices and the customer premises equipment, because Compann teaches that the diagnostic device provides a location of the network devices and the customer premises equipment, and because the use of a GPS module allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location.
Regarding Claim 13, Compann as modified by Liu and Eddleston teaches the diagnostic device of claim 9.
Compann does not specifically teach a global positioning system module that provides a location for all devices on the network segment and the customer premises segment. However, Compann does teach that the diagnostic device provides a location for all devices on the network segment and the customer premises segment (each network element, and their associated geographic location, Par. 13; Par. 52; Par. 101). Additionally, Walker teaches a communication system (Abst.; Fig. 1) wherein communication devices are provided with a GPS module that provides a location of the devices (each of the electronic device 100 and the target device 110 are configured to obtain their (absolute) location, such as by use of GPS or other similar navigation systems, Par. 18; Par. 29; Par. 36), because this allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location (Par. 18; Par. 29; Par. 36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston to include a global positioning system module that provides a location for all devices on the network segment and the customer premises segment, because Compann teaches that the diagnostic device provides a location for all devices on the network segment and the customer premises segment, and because because the use of a GPS module allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location.
Regarding Claim 20, Compann as modified by Liu teaches and Eddleston the method of claim 15.
Compann does not specifically teach providing a location of all devices on the network segment and the customer premises segment via a global positioning system module. However, Compann does teach providing a location of all devices on the network segment and the customer premises segment (each network element, and their associated geographic location, Par. 13; Par. 52; Par. 101). Additionally, Walker teaches a communication system (Abst.; Fig. 1) wherein communication devices are provided with a GPS module that provides a location of the devices (each of the electronic device 100 and the target device 110 are configured to obtain their (absolute) location, such as by use of GPS or other similar navigation systems, Par. 18; Par. 29; Par. 36), because this allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location (Par. 18; Par. 29; Par. 36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Compann as modified by Liu and Eddleston to include providing a location of all devices on the network segment and the customer premises segment via a global positioning system module, because Compann teaches providing a location of all devices on the network segment and the customer premises segment, and because the use of a GPS module allows the absolute position of the devices to be determined autonomously, allowing the various devices to exchange their absolute location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636